



Exhibit 10.17


Outside Director Compensation


Annual Board Retainer
$70,000
Chairman of the Board Additional Retainer
$75,000
Committee Chair Retainers
 
Audit Committee Chair
$22,500
Compensation Committee Chair
$22,500
Nominating & Corporate Governance Committee Chair
$15,000
Neutrality Committee Chair
$10,000
Committee Member Retainers (other than Chair)
 
Audit Committee
$10,000
Compensation Committee
$10,000
Nominating & Corporate Governance Committee
$7,500
Neutrality
$5,000

 
Each non-employee director shall be granted restricted stock units, pursuant to
the Plan and consistent with the Approved Policy, with respect to that number of
shares of the Company’s Class A Common Stock equal to $185,000 divided by the
30-day moving average stock price of the Class A Common Stock as of the market
close on the last business day of the fiscal quarter prior to the Date of Grant.





